United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3516
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Elmer Martinez-Niz

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                             Submitted: April 10, 2019
                               Filed: April 25, 2019
                                   [Unpublished]
                                  ____________

Before ERICKSON, BOWMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Elmer Martinez-Niz, a citizen of Guatemala, pleaded guilty to illegal re-entry,
8 U.S.C. § 1326(a), and the District Court1 sentenced him to ten months in prison and


      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
one year of supervised release. Martinez-Niz appeals, and his counsel has filed a brief
filed under Anders v. California, 386 U.S. 738 (1967), challenging the sentence as
unreasonable.

       After review, we have determined that the District Court properly considered
the relevant 18 U.S.C. § 3553(a) sentencing factors and did not abuse its discretion in
imposing sentence. See United States v. David, 682 F.3d 1074, 1076–77 (8th Cir.
2012) (standard of review); see also United States v. Callaway, 762 F.3d 754, 760 (8th
Cir. 2014) (noting that a sentence within the U.S. Sentencing Guidelines range “is
presumed to be reasonable”).

      We have independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), and we have identified no non-frivolous issues for appeal. We grant
counsel’s motion to withdraw and affirm.
                      ______________________________




                                         -2-